Citation Nr: 1528117	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-04 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (claimed as breathing problems). 

2 Entitlement to service connection for a venereal disease claimed as bumps on the penis). 

3. Entitlement to service connection for osteoarthritis of the left knee. 

4 Entitlement to service connection for osteoarthritis of the right knee. 

5 Entitlement to an increased rating for the lumbosacral strain, currently evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008, December 2008, and December 2009 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal was previously before the Board in September 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Another remand is required in order to afford the Veteran a Board videoconference or Travel Board hearing at the local RO in St Petersburg, Florida.  In his February 2010 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at the local RO before a Veterans Law Judge (VLJ).  Pursuant to the Board's September 2013 remand, the Veteran was scheduled for videoconference hearings in October 2014 and May 2015.  Prior to those hearings, the Veteran's attorney submitted correspondence requesting that the hearing(s) be rescheduled or postponed due to the fact that he had been unable to locate/contact the Veteran, and/or otherwise confirm that that the Veteran was aware of the scheduled hearing.  
In light of the foregoing, the Board finds that good cause to reschedule the requested hearing has been demonstrated here.  Therefore, the appeal is remanded to the RO to afford the Veteran a rescheduled videoconference or Travel Board hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference or Travel Board hearing at the local RO in St Petersburg, Florida, for testimony on the issues currently on appeal.  Both the Veteran and his attorney/representative should be afforded appropriate notice of the time, date, and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 


